—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 22, 1992, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of ZVi to 5 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied. The plea was given in exchange for a favorable sentence and entered after a proper allocution in which defendant, among other things, admitted guilt to one of the crimes charged. At sentencing, defendant failed to articulate any facts casting doubt on his guilt or otherwise warranting further inquiry from the court (see, People v Francis, 38 NY2d 150, 154). Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.